 1                                                 UNITED STATES DISTRICT COURT
 2                                                             DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,           )
                                         )                                CASE NO. 2:17-CR-00001-JAD-CWH
 5          Plaintiff,                   )
                                         )
 6                  vs.                  )
                                         )                                ORDER
 7   AMYSTREDAN BARBOSA DA SILVA, )
     a/k/a Amysterdan Da Silva           )                                    ECF No. 497
 8                                       )
            Defendant.                   )
 9   ____________________________________)
10               Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Amystredan Barbosa Da Silva in this matter. The ends of justice served by granting said
12   continuance outweigh the best interest of the public and the Defendant in a speedy sentencing, since
13   the failure to grant said continuance would be likely to result in a miscarriage of justice, would deny
14   the parties herein sufficient time and the opportunity within which to be able to effectively and
15   thoroughly prepare for sentencing, taking into account the exercise of due diligence.
16               IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17                                                                            April 8, 2019, at the2019,
     scheduled for February 4, 2019 at 9:00 a.m., be vacated and continued to ________________,     hour

18   of __________
     at 9:30 a.m. _.m.
19             DATED
                DATEDthis
                      this30th day day
                           _______ of January, 2019.
                                       of ______________, 2019.
20
21                                                                        _______________________________________
                                                                          JENNIFER A. DORSEY
22                                                                        United States District Judge
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\DAS/UNI\STIP & ORDER CONT SENTENCING DATE-3RD
